Citation Nr: 0717281	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  00-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to July 
1999.  Further, the record indicates he had additional 
service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2002, 
March 2004, and November 2006, the Board remanded the issue 
for further development.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The veteran's lumbar strain is manifested by slight 
limitation of motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, the appeal arises from the initial award of 
service connection by an April 2000 rating decision.  As this 
decision was issued prior to the enactment of the VCAA in 
November 2000, and assigned a disability rating and effective 
date, his claim was substantiated.  Therefore, at the time of 
the enactment of the VCAA, VA no longer had any further duty 
to notify the veteran on how to substantiate his claim.  
Moreover, his filing a notice of disagreement as to the 
disability rating did not trigger additional section 5103(a) 
notice.  Dingess, 19 Vet. App. 473.

Nevertheless, in April 2003 and April 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
initial rating, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of any further evidence that pertains to the claim.  
In addition, in May 2006, the RO provided notice of the 
information and evidence needed to establish an effective 
date for the disability on appeal.  

With regard to the duty to assist, the information and 
evidence that have been associated with the claims file 
includes the veteran's service medical records, and post 
service medical records and examination reports.  The veteran 
has not responded to any request for information nor 
identified any ongoing treatment for his lumbar strain.  He 
failed to report for a VA examination scheduled in August 
2001.

In a February 2006 letter, sent to the veteran's latest 
address of record, the RO informed the veteran of the 
consequences of failing to report for a scheduled VA 
examination, i.e., that his appeal shall be rated based on 
the evidence of record.  This letter was not returned as 
undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (holding "that the law requires only that VA mail 
notice and then presume the regularity of the administrative 
process 'in the absence of clear evidence to the 
contrary'").  Thus, the Board observes that the veteran has 
been notified of the consequences of failing to report for a 
scheduled VA examination.

Later that month, the VA New York Harbor Healthcare System 
sent a letter to the veteran at his latest address notifying 
him of two scheduled VA examinations.  The record shows that 
he did not report to either examination.  Furthermore, the 
record does not show that he contacted the VA facility to 
reschedule.  In this regard, the Board observes that VA's 
duty to assist is not a one-way street; the veteran also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, the record reflects that these examinations were 
scheduled because the veteran failed to report for an earlier 
November 2005 examination.  Thus, the Board observes that VA 
has made reasonable efforts to afford the veteran VA 
examinations in conjunction with this appeal.  Further, the 
Board finds that all relevant available evidence necessary 
for an equitable disposition of the appeal has been obtained.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, No. 06-7001.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's lumbar strain has been evaluated as 10 percent 
disabling under Diagnostic Code 5295.  

During the course of this appeal, on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to September 23, 2002, a 10 percent evaluation was 
warranted for lumbar strain where there was evidence of 
slight limitation of motion of the lumbar segment of the 
spine or lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation was warranted for moderate 
limitation of motion of the lumbar segment of the spine or 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position.  A 
40 percent evaluation required demonstrated evidence of 
severe limitation of motion of the lumbar spine, or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2001).  

Under the schedular criteria which became effective 
September 26, 2003, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is indicated for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  A 50 percent rating is indicated for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating requires unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

As noted above, the veteran failed to report to scheduled VA 
examinations that might have provided insight into the 
severity of his service-connected disability.  Thus, his 
failure to cooperate with VA has made it impossible to obtain 
the evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, 1 Vet. 
App. at 193.  However, as he reported to an earlier VA 
examination, the Board will review the claim based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2006).

After review, the Board finds that a rating in excess of 10 
percent is not warranted under any version of the rating 
criteria.  In support of this finding, the Board notes the 
following evidence of record.

Service medical records reflect that the veteran was involved 
in a motorcycle accident in July 1998 and again in March 
1999.  Records from a chiropractic service show complaints of 
low back pain, muscle spasms, and left sciatica symptoms, 
especially following the accident in March 1999.  He had low 
back pain and stiffness in June 1999.  He did not report for 
chiropractic adjustment in July 1999, noting that he was 
tolerating his injuries.  In early August he reported low 
back pain.  Paraspinal muscle spasm was noted on the right, 
but the next note indicated the spasm was in the upper 
thoracic area.  During the remainder of treatment from August 
1999 through December 28, 1999 the notations pertaining to 
muscle spasms involved his cervical or upper thoracic spine.  
In fact, in November 1999 it was noted that his low back was 
only infrequently symptomatic. 

A February 2000 VA examination report reflects complaints of 
continuous back pain since an in-service motor vehicle 
accident in March 1999.  The veteran noted that the pain some 
days extends down into the buttocks and hips, and is 
aggravated by prolonged sitting, making his back stiff.  
Range of motion was forward flexion to 90 degrees, extension 
to 25 degrees, left and right lateral flexion to 30 degrees, 
and left and right lateral rotation to 30 degrees.  It was 
noted that there was tenderness to percussion over the upper 
thoracic area.  Increased paraspinal muscle spasm was noted 
with range of motion testing.   The examiner stated that the 
veteran has slight limitation of range of motion.  The 
examiner also noted that the veteran got on and off the 
examining table with only moderate antalgic maneuvering and 
that he had some difficulty bending over to tie his shoes.  
Deep tendon reflexes were present and equal.  X-rays showed 
preserved disc spaces and five lumbar-type vertebral bodies, 
all of which maintain their normal height and alignment, with 
no evidence of spondylolysis or spondylolisthesis.

A November 2000 VA treatment note reflects no complaints or 
findings relating to the veteran's lumbar strain.  There is 
no subsequent medical evidence of record.

Given the above, the Board finds that a higher rating is not 
warranted under the old or revised rating criteria.  The 
evidence shows no more than slight limitation of motion of 
the lumbar spine.  While muscle spasm on motion was noted on 
the VA examination, it is unclear whether such spasm was 
located in the lumbar region, or in the upper thoracic region 
where the examiner noted tenderness.  In this regard, the 
chiropractic treatment records dating, in pertinent part, 
from August through December 1999 revealed multiple instances 
of muscle spasm in the upper thoracic or cervical area, but 
no specific note of spasm in the lumbar area.  The November 
1999 medical record reflects that the veteran had fairly good 
range of motion of the thoracolumbar spine with mild 
limitation of motion of extension.  Additionally, the 
February 2000 VA examination report reflects full range of 
motion except for 5 degrees of loss of extension.  

During the course of the appeal, the veteran's lumbar strain 
has not manifested in moderate limitation of motion of the 
lumbar spine, nor does the evidence of record sufficiently 
establish the veteran suffered from muscle spasm in his 
lumbar area and loss of lateral motion.  Although the veteran 
did complain of low back pain on VA examination, no 
additional functional impairment was reported, and the 
veteran did not report for subsequent VA examinations which 
requested such information and which could have provided 
information pertaining to lumbar muscle spasm.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  Thus, 
the evidence does not establish that his disability more 
nearly approximates the criteria for a higher evaluation 
under Diagnostic Code 5292 or 5295.  Moreover, to the extent 
that an examination in 2000 could be used to evaluate the 
claim under the revised criteria effective in September 2003, 
such evidence fails to reveal forward flexion limited to 60 
degrees or less, combined range of motion to 120 degrees or 
less, an abnormal gait due to muscle spasm or guarding, or 
abnormal spinal contour.  Consequently, a higher evaluation 
under Diagnostic Code 5237 is not warranted.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.  
In this regard, the veteran has not been diagnosed with 
intervertebral disc syndrome, and his x-rays in 2000 revealed 
no evidence of such.

Thus, the claim for an increased initial rating for lumbar 
strain is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   




ORDER

An initial rating in excess of 10 percent for lumbar strain 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


